DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    Claims 1-12 are pending for examination.

Information Disclosure Statement
3.     The Information Disclosure Statement (IDS) submitted on 10/13/2021 have been considered by the examiner and made of record in the application file.

Priority
4.     Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the application file.
5.     Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. §120 is acknowledged. This application is a continuation of and claims the benefit of priority under 37 C.F.R. §120 from U.S. 5 Application No. 17/068,903 filed October 13, 2020, now U.S. Patent No. 11,176,971, which is a continuation of U.S. Application No. 16/568,662 filed September 12, 2019, now U.S. Patent No. 10,847,192, and claims the benefit of priority under 35 U.S.C. §119 from Japanese Patent Application10 No. 2019-032875 filed February 26, 2019. 

Specification
6.      The Applicant is required to insert patent number 11,176,971, issued November 16, 2021, of its application number 17/068,903, for claiming benefit of earlier filing data into the "Cross-Reference To Related Applications" section. See 37 CFR 1.78 and MPEP § 201.11.         Appropriate correction is required.


Double Patenting
7.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
8.     Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,847,192 (hereinafter “Patent ’192”), in view of Choi (U.S. Patent Application Publication 2019/0332323).
         Independent claim 1 of the examined application is obvious over and having the same scope of invention by claim 1 of Patent ‘192 such as “a semiconductor memory device including a first memory 5cell, a second memory cell, a first word line, a second word line and a first bit line, the first word line being coupled to the first memory cell, the second word line being coupled to the second memory cell, the first bit line being capable of being electrically coupled to both the 10first memory cell and the second memory cell, the first memory cell facing the second memory cell with a first semiconductor layer interposed therebetween; the semiconductor memory device is configured to perform a data read operation including a first operation and a second operation, and 20when reading data from the first memory cell in response to a command from the controller, the semiconductor memory device is configured to perform the first operation in which a first voltage is applied to the first word line and a second 25voltage higher than the first voltage is applied to the second word line, and perform, after the first operation, the second operation in which a third voltage higher than the first voltage and a fourth voltage different from the third 30voltage are applied to the first word line and a fifth voltage lower than the second to the fourth voltage is applied to the second word line, and wherein the first voltage and the fifth voltage turn off a memory cell”.
        Patent '192 does not specifically teach “a memory system connectable to a host, and a controller electrically connected to the semiconductor memory device and configured to read data 15from the semiconductor memory device in response to a read command from the host”. However, Choi teaches a memory system connectable to a host, and a controller electrically connected to the semiconductor memory device and configured to read data 15from the semiconductor memory device in response to a read command from the host (Fig. 1 and accompanying texts, a memory system 1000 connectable to a host 2000, and a memory controller 1100 electrically connected to a semiconductor memory device 100 and configured to read data 15from the semiconductor memory device 100 in response to a read command from the host 2000, para. [0053]-[0058]).
         It would have been obvious to one of ordinary skill in the art at the time the invention was made to have applied the teaching of Choi to the teaching of Patent ‘192 for the purpose of providing a host connected to a memory system which included a memory controller and a semiconductor memory device configured to read data and/or write data 15from the semiconductor memory device in response to read command and/or write command from the host (Choi, para. [0058]).
        Dependent claims 2-12 of the examined application are having the same scope of invention as that of claims 2-12 of Patent ‘192. 

9.     Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,176,971 (hereinafter “Patent ’971”), in view of Choi (U.S. Patent Application Publication 2019/0332323).
         Independent claim 1 of the examined application, written as a product claim, is obvious over and having the same scope of invention by claims 1 and 2 of Patent ‘971, such as “a semiconductor memory device including a first memory 5cell, a second memory cell, a first word line, a second word line and a first bit line, the first word line being coupled to the first memory cell, the second word line being coupled to the second memory cell, the first bit line being capable of being electrically coupled to both the 10first memory cell and the second memory cell, the first memory cell facing the second memory cell with a first semiconductor layer interposed therebetween; the semiconductor memory device is configured to perform a data read operation including a first operation and a second operation, and 20when reading data from the first memory cell in response to a command from the controller, the semiconductor memory device is configured to perform the first operation in which a first voltage is applied to the first word line and a second 25voltage higher than the first voltage is applied to the second word line, and perform, after the first operation, the second operation in which a third voltage higher than the first voltage and a fourth voltage different from the third 30voltage are applied to the first word line and a fifth voltage lower than the second to the fourth voltage is applied to the second word line, and wherein the first voltage and the fifth voltage turn off a memory cell”. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application and claims 1-2 of Pat’971 are related as product and process of use, respectively, and the product as claimed cannot be used in a materially different process of using that product.
        Patent '971 does not specifically teach “a memory system connectable to a host, and a controller electrically connected to the semiconductor memory device and configured to read data 15from the semiconductor memory device in response to a read command from the host”. However, Choi teaches a memory system connectable to a host, and a controller electrically connected to the semiconductor memory device and configured to read data 15from the semiconductor memory device in response to a read command from the host (Fig. 1 and accompanying texts, a memory system 1000 connectable to a host 2000, and a memory controller 1100 electrically connected to a semiconductor memory device 100 and configured to read data 15from the semiconductor memory device 100 in response to a read command from the host 2000, para. [0053]-[0058]).
         It would have been obvious to one of ordinary skill in the art at the time the invention was made to have applied the teaching of Choi to the teaching of Patent ‘971 for the purpose of providing a host connected to a memory system which included a memory controller and a semiconductor memory device configured to read data and/or write data 15from the semiconductor memory device in response to read command and/or write command from the host (Choi, para. [0058]).
        Dependent claims 2-12 of the examined application are having the same scope of invention as that of claims 3-13 of Patent ‘971.
 
Allowable Subject Matter 
10.     A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome the non-statutory double patenting rejection of claims 1-12 of the invention. 11.   The following is a statement of reasons for the indication of allowable subject matter:  
          Regarding independent claim 1, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “when reading data from the first memory cell in response to a command from the controller, the semiconductor memory device is configured to perform the first operation in which a first voltage is applied to the first word line and a second 25voltage higher than the first voltage is applied to the second word line, and perform, after the first operation, the second operation in which a third voltage higher than the first voltage and a fourth voltage different from the third 30voltage are applied to the first word line and a fifth voltage lower than the second to the fourth voltage is applied to the second word line, and wherein the first voltage and the fifth voltage turn off a memory cell”, and a combination of other limitations thereof as recited in the claim. Claims 2-12 depend on claim 1.   

Conclusion
12.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571)270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
           Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M HOANG/Primary Examiner, Art Unit 2827